Title: To James Madison from Henry Smith and Others, 4 November 1812 (Abstract)
From: Smith, Henry
To: Madison, James


4 November 1812, Providence. “The District Judge of this district having deceased, we beg leave to recommend Asher Robbins Esqr. as a suitable successor.…
“His pre-eminent qualifications for a seat in the Supreme Court having, as is presumed, been completely unfolded to your view on a late occasion, it is only necessary for us to offer our names in his favor for the present vacancy, forbearing to dwell on his rare merits.”
